OPINION
PRESLAR, Chief Justice.
This is an appeal from a Forcible Entry and Detainer action in which the County Court at Law Number One, El Paso County, Texas, rendered judgment in favor of the Appellee, Housing Authority of The City of El Paso. Appellee has filed its Motion to Dismiss the appeal for want of jurisdiction of this Court. We are of the opinion that the Appellee’s motion is good, and that the appeal should be dismissed.
Basis of Appellee’s Motion to Dismiss is that this is an appeal from a judgment in a forcible detainer action in which there was not a judgment for damages in excess of $100.00, and therefore no further appeal will lie. The money award of the judgment was for rent due in the amount of $74.00.
Article 3992, Vernon’s Tex.Rev.Civ.Stat. Ann., Title 64, Forcible Entry and Detain-er, provides:
“The judgment of the county court finally disposing of the cause shall be conclusive of the litigation, and no further appeal shall be allowed, except where the judgment shall be for damages in an amount exceeding one hundred dollars.”
Under the authority of this Statute, and the cases construing it, this Court is without jurisdiction. The Motion to Dismiss this appeal is granted, and the same is hereby dismissed.